 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlass Bottle Blowers Association of the United Statesand Canada, AFL-CIO, Local No. 106 (Owens-Illi-nois, Inc.) and Russell Spears. Case 9-CB-3358January 29, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn June 26, 1978, Administrative Law Judge KarlH. Buschmann issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and that at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewith and to adopt his rec-ommended Order as modified herein.Although we agree with the Administrative LawJudge that Respondent violated Section 8(b)(l)(A) ofthe Act by breaching its duty of fair representation,we disagree with certain of his comments about thebasis for so finding. We also disagree with the Ad-ministrative Law Judge's conclusion that the Re-spondent violated Section 8(b)(2) of the Act.Our principal difficulty with the AdministrativeLaw Judge's analysis is his suggestion that resolutionof the question of whether or not a union hasbreached the duty of fair representation by decliningto process a grievance to arbitration depends on anex postfacto evaluation of the merits of the grievance.Of course, it is settled law that a union need notexpend time and resources pursuing a grievance thatis clearly frivolous. Vaca v. Sipes, 386 U.S. 171, 191(1967). And the Board, in recognition of this fact, attimes has specifically noted in passing on an allegedviolation of the duty of fair representation that theparticular grievance involved in a case was "notclearly frivolous." 2 Examination of a grievance for'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 See, e.g., The Buffalo Nevspaper Guild, laocal 26, American Newspaper240 NLRB No. 29the limited purpose of determining whether or not itis "clearly frivolous" is not, however, the first step ina far-ranging inquiry into the merit or importance ofthe grievance. Nor should it be. Where, as here, aunion undertakes to process a grievance but decidesto abandon the grievance short of arbitration, thefinding of a violation turns not on the merit of thegrievance but rather on whether the union's disposi-tion of the grievance was perfunctory or motivatedby ill will or other invidious considerations. Thus, thefact that the grievance in the instant case may havebeen characterized correctly by the AdministrativeLaw Judge as "complicated" and "of serious implica-tions" is not, given the circumstances here, relevantto, let alone determinative of, whether Respondentbreached its duty of fair representation by decliningto take the grievance to arbitration.Despite our disagreement with the AdministrativeLaw Judge on this point, we agree with his findingsthat Respondent violated the Act by processing theCharging Party's grievance in a perfunctory mannerand by refusing, for invidious reasons, to take thegrievance beyond the second stage of the grievanceprocedure.' First, as detailed by the AdministrativeLaw Judge, there is considerable background evi-dence of hostility on the part of Respondent's leader-ship toward the skilled trades in general and theCharging Party and his brother in particular. Second.the resistance encountered by the Charging Partywhen he attempted to file the grievance, coupled withcontemporaneous expressions of hostility by unionofficials, indicates that fair consideration of thegrievance was unlikely. Third, Respondent investi-gated the grievance in a perfunctory manner, as evi-denced by its failure to confront the Charging Partyor his brother with the basis for its conclusion thatthey had waived their operator seniority.4Fourth, itGuild, AFtl. ('10 (I.C (Buffalo (ourier-rpress, Inc). 220 NLRB 79 (1975).3The Charging Party's grievance concerned whether or not he and hisbrother retained their operator seniorrity (which governs the order in whichqualified operators may operate machines in a given department) when theybid back into their old department in May 1976 after having been transfer-red to another department in 1974 because of poor business conditions.After a number of employees who had returned to the department in 1975complained that they did not think it would be fair if the Charging Partyand his brother retained their operator seniority, the Employer determinedthat they had waived their department and operator seniority by refusing anopportunity to return to their old department in unskilled jobs in 1975.Respondent contends it declined to process the (Charging Party's grievancebeyond the second stage based on its determination that the Employer'sconclusion that there had been a waiver was correct. Both the ChargingParty and his brother have consistently denied they were offered the chanceto return to their old department prior to May 1976.'See Phyllis Whitehead d/,h a P & 1. Cedar Products. 224 NI.RB 244(1976): cf. Service Emprloiees International Union, Local No 579 ((onvacareof Decatur, d/Vha Beverly Manor Convalecent ('enter), 229 NLRB 692(1977). At most, the record shows that Respondent's ice president. BillMiddleton, informally raised the issue with the Charging Party. at whichtime the Charging Party vehemently denied there had been such a waiver.We reject Respondent's suggestion that the (Charging Party's failure toseek the return of his department seniority (in addition to his operator BOTLE BLOWERS LOCAL NO. 106325is undisputed that Respondent did not present theCharging Party's position at meetings with the Em-ployer once it undertook to process the grievance hutmerely indicated its agreement with the Employer'sposition.5Finally, the circumstances under whichRespondent decided to abandon the grievance belieRespondent's contention that its decision was basedon objective consideration of the grievance on itsmerits. Thus, although Local union officials referredthe grievance to the International for advice and pre-sented it to a closed meeting of the Iocal's executiveboard, they presented the grievance in such a light asto suggest that the only issue was whether waiver ofdepartmental seniority also waived operator senior-ity. There is no evidence that the Charging Party'sdenial of any waiver of either departmental or opera-tor seniority was brought to the attention of the In-ternational or the executive board.6Accordingly, weare unwilling to accept Respondent's attempt toclothe its decision to abandon the grievance with theappearance of fair consideration.7and we concludethat Respondent deprived the Charging Party andhis brother of their Section 7 rights to fair representa-tion in violation of Section 8(b)(1)(A) of the Act.As indicated previously, we do not accept the Ad-ministrative Law Judge's finding that Respondentalso violated Section 8(b)(2) of the Act. In implicat-ing Respondent in the Employer's initial decision toseniority) in his grievance constituted an implicit admission that he hadwaived it Respondent can hardls argue that the grievance should be con-strued against the Charging Parts when the record shows the latter wasforced to draft the grievance himself because Respondent's officers hadrefused to do s. Further. although the Union might reasonably haze con-cluded that the ('harging Party and his brother had waived their departmnentand operator seniority bh failing to file grievances n 1975 when the, kinesthat less senior employees had been recalled before them. the record doesnot sustain a finding that this theory formed the basis of Respondent'sdecision not t process the grievance beyond the second stage. and Respon-dent's advancement of this theory at this stage is no more than an after-the-fact rationalization. ('ompare General Tru-k Drivers. S arehou.sein.Helpers and Auiom,tirve Emploveevs. Local .15, International Brotherh.dv of!7earnsters, (hauffeurs, Warehsusemenn and Heiperr of A nerca Rhde.s & Ja-mieson. Lid), 217 NLRB 616, 619 (1975. enfd 545 F 2d 1 173 9th ('irt.1976). with United Steel orAkers of .Amria .4FI. ('10 (Miami Copper (ompan). I(90 NiRB 43 (1971).See PP.(; Industries Incorporated. 229 NILRB 713 1977): cf. BeerlManor Convale.scent (enter. supra: E .. Mustee & Sons. Inc. 21 NRB203 1974). Truck Drivers. Oil Drivers and Filling Station and Platform I$ orkerr ris'al Nos 7()5, International Brotherhood of leantrter.s. (hauffeurs. 'arehousemen and Helpers of Amnerica (A.sxvociated Transport, Inc). 209 NLRB 292(1974), petition for review denied 532 F2d 1169 (7th Cir 1976).Union Steward Slade told the executive hoard he was present at a meet-ing in October 1975 when, he alleged, the (Charging Party and his brotherwere offered and refused opportunities to return to their old departmentEvidence was presented at the hearing. however. which casts doubt onwhether the meeting Slade claims to have witnessed eer took placeMoreover Respondent's contention that the fact that several persons onthe executive board were skilled workers belies suggestions that the griev-ance was dropped because of hostihts to the skilled trades is unpersuasive.inasmuch as the record shows that some of these indisiduals soriginall3, hadless operator seniority than the grievants and apparently ere among thoseemployees who had returned to the department in 1975. Thus. they cannotbe said to have been unbiased as to the ulcome of the grievance (<fRhodes & Jarnmie n. Itd., supra.abrogate the operator seniority of the Charging Partyand his brother, the Administrative Law Judge statedhe relied on "the practical realities of the bargainingprocess." In the Administrative Law Judge's opinionthese "realities" suggest that Respondent had consid-erable "behind the scenes input" into the Employer'sdecision. The Administrative Law Judge also specu-lated that Respondent's perfunctory handling of thegrievance served as a "red flag" to the Employer andthus "caused" the Employer to deny the grievance.Contrary to Administrative Law Judge, we do notbelieve that Respondent's role either in the Employ-er's decision to abrogate the Charging Party's opera-tor seniority or in its decision to deny his grievance issufficiently established on this record to warrantfinding a violation. Speculation about behind-the-scenes activity and "red flag" effects cannot substi-tute for evidence, nor have we ever held that aunion's breach of the duty of fair representation, perse, violates Section 8(b)(2). Accordingly, we shall dis-miss this portion of the complaint.Finally, we agree with the Administrative LawJudge that a proper remedy for Respondent's viola-tion of Section 8(b)( 1)(A) of the Act includes cease-and-desist and notice-posting orders, together withan order that it process the Charging Party's griev-ance through higher stages in the grievance proce-dure, including arbitration, and that it permit theCharging Party and his brother to be represented atthose proceedings by counsel of their choice and atRespondent's expense.9But. as Respondent notes.ordering Respondent now to pay the Charging Partyand his brother the wages theN lost from the periodbeginning with the abrogation of their operator se-niority until there is a fair resolution of their griev-ance would involve speculation into the merits oftheir grievance and might well be punitive.'0Accord-ingly, we shall modify the Administrative LawJudge's remedy to delete the backpay award and tothe Administrative L.aw Judge correctly declined to rely on the (harg-ing Party's hearsay estinn that a compan~, official had stated that "theInlon had told him" to take aal the ('bharging Part,.s and his brother'soperator senioritySee ilocal ;'nson.s \'i0 6I, 381, et al., affiliates of the InternatironalBrotherhsoxd of 7eamstler., ('halufflur, RHrehou.remen and telpers ,( .4 merl-a(United Parcel Senice). 203 NL.RB 799 (1973). enfd. In part and remandedin part 509 F 2d 1075 (9th (.ir 1975). clarified n remand 220 NLRB 35(1975)1" See N: L R.B v. Losiul 485. International I nion of £El'crsri'al. Radio indMachine 4orker, .4FI. ('10 [4urnmotitt Plting ('orp .44 F 2d 17 I2dCir. 1972). dening enforcement of 170 NLRB 1234 1968). urther, Btc,lrlManor (onvalesceni ('enter. upra. relied in by the Administratise lawJudge in support of his b;ckpat award. is inapposlte. I here. the Bardiordered a respondent union to pa a grievant who had been denied firrepresentation backpay because his griea;nce was, by then. time-harredHtere, there is no indication that the Emploer is unwilling to reopen thegrievance C(f Rhode s & Jmnictrorn. .t. urai: Port Drum ('onanir. 180NlRBH 5 9) 1970)BO'fl7LE BLOWERS LOCAL NO. 106 325 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDretain jurisdiction over the entire case pending com-pliance with our Order.''ORDERPursuant to Section 10(c) of the National l.aborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, GlassBottle Blowers Association of the United States andCanada, AFL-CIO, Local No. 106, Columbus, Ohio,its officers, agents, and representatives, shall take theaction set forth in the said recommended Order. as somodified:1. Delete paragraph (c).2. Delete paragraph 2(c) and reletter the subse-quent paragraphs accordingly.3. Substitute the attached notice for that of theAdministrative Law Judge.JuRIstlI(-rIoN is hereby retained for the purposesindicated above.Ir I FRTHER ORDEREI) that the complaint be dis-missed insofar as it alleges that Respondent violatedSection 8(b)(2) of the Act.See. e.g.. Prr IDrum (Cornpanr, 170 NLRB 555 (1968)APPENDIXNolci To EiPLOYEFiS ANt) MEMBERSPosiE) BY ORDER ()IF riFNATIONAL LABOR Ri..ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present their evidence, the National LaborRelations Board has found that we violated the Na-tional Labor Relations Act and has ordered us topost this notice. We intend to carry out the Order ofthe Board.WE WIll. NOt fail or refuse to fairly representany employees represented by us or arbitrarilyfail or refuse to file and process any employee'sgrievance on a fair basis.WE WIILL NOTr in any like or related mannerrestrain or coerce employees in the exercise oftheir right to engage in or refrain from engagingin concerted activities guaranteed by Section 7of the Act.WE Wii.L request Owens-Illinois, Inc., to re-store the seniority of Russell and ClarenceSpears as operators in the forming department,and if Owens-Illinois, Inc., refuses, wt will.promptly pursue the remaining stages of thegrievance procedure, including arbitration, ingood faith with all due diligence.Russell and Clarence Spears are permitted tobe represented by their own counsel at the re-maining stages of the grievance procedure andat the arbitration proceeding and WE W[ll.l paythe reasonable legal fees of such counsel.GLASS BO llI I BI()OW RK S ASS()(A I ION OF ()I 1HUNll:D SAI IS AND C'ANAI)A. AFL CIOLOCAl No. 106D)LCISIONKARI. H BSCiM,NN. Administrative Law Judge: Thiscase arises upon a complaint, dated May 31, 1977. chargingthe Respondent with violations of Section 8(b)(2) and(I)(A) of the National Labor Relations Act, as amended(the Act). The complaint was initiated by a charge filed onSeptember 9, 1976, as amended May 27, 1977, by RussellSpears. Respondent, Glass Bottle Blowers Association ofthe United States and Canada, AFL-CIO, Local No. 106,filed an answer on June 15, 1977, which admitted the juris-dictional allegations of the complaint and denied that theUnion had engaged in any unfair labor practices.A hearing on these allegations was held in Columbus,Ohio, on January 12, 13, and 16, 1978. Both sides filedbriefs on March 16, 1978. On April 5, 1978, Respondentsubmitted a letter responding to matters contained in tiheGeneral Counsel's brief.Upon the entire record in this case, including my obser-vation of the witnesses, I make the following findings offact and conclusions of law with respect to the issues of (1)whether Respondent has breached its duty of fair represen-tation in processing the grievance of Russell and ClarenceSpears and (2) whether Respondent caused the employer todiscriminate against Russell and Clarence Spears.FtlNINiS 01- FcIOwens-Illinois, Inc., is an Ohio corporation engaged inthe manufacture of television picture tubes and relatedproducts at Columbus, Ohio. It is, and during the relevanttimes herein has been, admittedly an employer within themeaning of Section 2(2) of the Act, and engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.Under a collective-bargaining agreement, effective June1, 1974, to May 31, 1977, Respondent, Local 106, has rep-resented all hourly paid workers (except guards, account-ing clerks, and supervisors) employed at the Columbusplant. Local No. 106 is, and during the relevant timesherein has been, a labor organization within the meaningof Section 2(5) of the Act.Russell Spears, the Charging Party, and his brother,Clarence, have been employees of Owens-Illinois since1952 and have been members of Local 106. In 1965, havingcompleted 2,000 hours of apprenticeship in the FormingDepartment, Russell and Clarence Spears became journey-men operators. Operators are considered a skilled trade. InOctober 1974, Owens-Illinois, Inc., laid off 26 employees inthe Forming Department. Among those laid off were Rus- BOTLE BLOWERS OCAL NO. 106327sell and Clarence Spears. Both obtained lesser-paying posi-tions as janitors in the Personnel Department when they,under the terms of the collective-bargaining agreement,were able to "bump" employees with lesser plant seniority.The janitorial duties included the washing of floors, thepolishing of desks, and the cleaning of restrooms. Becausethe pay as a janitor was substantially lower than the pay inhis previous job as operator, Russell Spears worked at anadditional job as a truckdriver with another company.In the spring of 1976, the Company expected an increasein productivity. John Courtright, the supervisor of theForming and the Forming Selecting Department, directedhis secretary to contact all personnel who were on the listof qualified forming machine operators and who, likeSpears, were not employed in the Forming Department.These operators, including the Spearses, were called atCourtright's behest to ask them if they were available toreturn to the Forming Department. Shortly after the tele-phone call, the Spearses talked to Courtright about the pos-sibilities of returning as operators. During that conversa-tion Courtright indicated that it might take a few weeksbefore operators could be called back. He assured theSpearses during that conversation that they had not lostany seniority as operators.Encouraged by the prospect of being called back as op-erators in the Forming Department, the Spearses, who stillworked as janitors in the Personnel Department, decidedto return to the Forming Department and bid on two non-skilled jobs in that department. They submitted these bidson May 4, 1976, and effective May 10, 1976, were transfer-red into the Forming Department. While they expected tobe assigned to operator's positions once they were in theForming Department, they were surprised and disappoint-ed to learn not only that they were assigned to performutility work which, like their janitor positions, was un-skilled labor but also that they had lost more than 10 yearsof seniority, and that the date in 1965 when they first quali-fied as operators was substituted on the seniority list withMay 10, 1976, the date they had gained reentry into theForming Department by bidding on the two available jobs.The Spearses immediately protested the Company's actionand complained to Courtright about what they consideredunjust and discriminatory treatment by their employer.The Spearses also sought the assistance of union stewardFloyd Hicks and union Vice President Bill Middleton. Nei-ther wanted to discuss the matter, but Middleton suggestedthat Russell Spears talk to Virgil Fields, the committeemanof the Union. Spears, accompanied by Hicks, went toFields at his work station and requested that Fields file agrievance on behalf of the Spears brothers about their lossof seniority. Fields, however, refused, claiming that hedidn't know how to draft the grievance or how to write itup. Russell Spears then decided to draft his own grievancethat evening. He returned to Hicks on the following dayrequesting him to sign it. Hicks refused Spears' request,stating that he was not the steward for Spears' shift. RussellSpears then went to Jack Stover, another steward, andasked for his signature. Stover apparently agreed.2(;.(. Eh 2. art 9. sec 4Spears then obtained the signature of Franklin Lewis,the shift foreman, and asked Bill Middleton, who as vicepresident of the Local was also its grievance chairman, tofile the grievance. Middleton refused without any explana-tion. Thereupon, Russell and Clarence Spears decided toturn to the president of Local 106, Gerald E. Rollins, forhis assistance. They met Rollins in the break area of theColor Department. Rollins' reaction is best described byRussell Spears' testimony:Yes, and I walked in there and my brother Clarencewas with me, and he stopped at the door of the breakarea and I went over and Mr. Rollins was sitting on abench with his head down on a table, and I walked inand scooted beside him and tapped him on the shoul-der, and I said, "Rollins, I would like to show you agrievance, and 1 would like for you to read it and giveme your opinion on it."So he raised up and he sort of looked at me and youcould smell a strong odor of alcohol and he sat thereand looked at me a few minutes, and he said, "I do notwant to read your grievance."And I said, "Take a look at it."And he said, "I don't want to see it because all youguys in the Forming Department is-do is whine andcry and file grievances. And besides, you are not goingto get any seniority back no-how, so I am not lookingat it."Rollins added that there was no need for skilled labor inthe plant.Spears made another effort to obtain the assistance ofhis union. He went to Middleton and asked him to file thegrievance. Middleton refused for the second time, stating:"No, I will not file it." Spears went to Virgil Fields, whohad earlier refused to draft the grievance. Fields merelyagreed to accompany Spears, who finally turned in his owngrievance to his supervisor, Courtright.The grievance, as ultimately filed on June 14, 1976. con-tained the signature of Russell Spears and Franklin Lewis 'and stated (G.C. Exh. 6):Mr. Courtwright Isic], supervisor Forming Dept., onapprox. the last of April or the first of May called andasked me if I would be interested in coming back tothe Forming Dept. In his statement to me, he couldnot see where I had lost any operating seniority at all.I returned to the Forming Dept. on May 10th anduntil this date I have yet to operate one shift. Mr.Courtwright [sicJ had removed my name from theoriginal position on the operators list to the bottom ofthe list. I am asking that Mr. Courtwright [sic] replacemy name at the original date on the operators senior-ity list. He is in violation of the contract-Article 31,Section I-A, Section B and Section 4.2 At this point, the General (',unsel's presentaion of the case contains aserious conflict The testimony of Russell Spears and Jack Stoser indicatesthat Stover signed the grleance Yet the grievance (G.C Exh. 6) does notcontain Stover's signature General Counsel was unable to explain this in-consistenc .Fhe record is not clear whether the grievance at the time It was filedcontained the signature of Virgil Fields According to his teshmon?, hesigned it aifer Franklin lewis' signature on June 14. 1976BOTTLE BLOWERS LOCAL NO. [06 327 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor approximately a month after the filing of the griev-ance, Russell Spears heard nothing from his employer orthe Union of any developments affecting the grievance. Hefinally made several efforts to find out the outcome of hisgrievance and asked Courtright and Middleton about it.Courtright repeatedly promised that he would return thegrievance shortly. Middleton's replies were vague and non-committal. However, during the 30-day interval, Middle-ton informally disclosed at one point that the employeroperated under the assumption that Spears had waived hisseniority. Spears immediately expressed his strong dis-agreement with that assumption. At another time, Middle-ton revealed that a meeting was planned between officialsof the Local and a representative of the International.When Spears requested that he be permitted to attend themeeting and talk to the international representative, Mid-dleton assured him that he would notify Spears. Middletonfailed to call him, but Spears went to the meeting on hisown. When he arrived he was not permitted to attend.Even though he waited for the meeting to end and subse-quently made several phone calls to the international rep-resentative, Mellars, he was unable to talk to him. Finally.after the expiration of more than 30 days from the time thegrievance was filed, Rollins returned the grievance toSpears without comment. When asked whether there wereminutes taken in connection with the processing of thegrievance, Rollins said: "There ain't no minutes with it."And when asked whether this is all the Union would dowith the grievance, Rollins replied: "Yes, enjoy yourself."The grievance report indicated the following disposition, asstated by personnel director Art Grills and signed by himon July 28, 1976 (G.C. Exh. 6):Mr. Spears' seniority was handled in accordance withthe current contract in a manner consistent with inter-pretation of language and intent recognized by by [sic]Union and management. No violation occurred.Grievance denied.The Union expressed its agreement by marking theform's proviso "Grievance satisfactorily settled" and affix-ing the signature, dated July 20, 1976, of Virgil Fields. Rol-lins left no doubt that this was the end of the Union's efforton the Spearses' behalf.Spears finally consulted a lawyer and, on his advice, at-tempted to resume negotiations with the Company's per-sonnel director, Grills. Grills, however, refused, claimingthat it was a union affair. Further acting on counsel's ad-vice, Spears obtained a statement signed by Middleton thatthe Union would not process the grievance any further (G.C. Exh. 8). Spears then filed charges with the Board on hisown and his brother's behalf, which ultimately led to thecomplaint herein, charging (I) that the Union restrainedand coerced the Spearses in the exercise of their Section 7rights by its refusal to process the grievance for arbitraryand capricious reasons and because of the Union's hostilitytoward the skilled employees, all in violation of Section8(b)(1)(A) of the Act, and (2) that the Union caused theemployer to deny seniority to the Spearses in violation ofSection 8(b)(2) of the Act.Analysis1. The Union's failure of fair representationThe parties are in general agreement over the applicablelegal principles. They agree that the Union has a duty offair representation on behalf of all those for whom it acts,without hostile discrimination. A union's power must beexercised fairly, impartially, and in good faith, which givesan employee the right to be free from unfair or irrelevantor invidious treatment by his exclusive bargaining agent. Aunion's obligation in this regard is breached when its con-duct toward a member of the collective-bargaining unit isarbitrary, discriminating, or in bad faith.On the other hand, while the union may not arbitrarilyignore a meritorious grievance or process it in a perfuncto-ry manner, an individual employee does not have an abso-lute right to have his grievance taken to arbitration. Inshort, the union has an area of discretion in acting reason-ably and fairly.4The initial task of a proper analysis in this case is adetermination of whether the grievance is a meritoriousone, or one that is not clearly frivolous. As properly point-ed out by General Counsel, an analysis of the grievancedoes not require the actual disposition of it, since such adetermination would properly be within the domain of ar-bitration.That the grievance is complicated and of serious implica-tion is not seriously disputed in the record. For example,Virgil Fields, with several years of experience as stewardand factory committeeman, admitted that he did not knowhow to word the grievance, so that Russel Spears, the ag-grieved, had to draft his own grievance, a procedure which,according to Fields, was the first instance in his memory.According to Rollins, the Union had decided that thegrievance was complicated. Supervisor Courtright repeat-edly testified that the grievance presented a novel and thor-ny question which he did not know how to handle. In fact,he sought guidance from his personnel department and theUnion in the handling of this problem. Personnel director,Arthur Grills, also considered the matter complex. Theproblem was in fact so complicated that Local 106 ulti-mately solicited assistance from the International. The In-ternational merely advised that ". ..the contract, as writ-ten should be followed in all seniority matters .... ratherthan past practice, or other means of administering thecontract" (Resp. Exh. 3).In his brief, Respondent correctly points out that thecontract recognizes three types of seniority, plant seniority,departmental seniority, and, specifically for the FormingDepartment, operator seniority. However, under either thefactual circumstances alleged by the Spears brothers orthose claimed by Respondent, a resolution of which senior-ity would govern the status of the Spearses' employment issubject to a complicated interpretation of the contractualprovisions and reliance on past experience or practice inthe trade. For example, it is apparently Respondent's posi-4 Ihe foregoing summar of the legal framework has been taken from thewell-known leading cases and the briefs f Respondent and the GeneralCounsel. BOTTLE BLOWERS LOCAL NO. 106329tion that under Sections 3(c) and 4(b) of Article 9 of thecontract employees who are laid off are recalled on thebasis of plant seniority, but that departmental seniority gov-erns a person's position within the department and his rightto be recalled to a particular department, so that a personwho waived recall to a particular department will have lostboth his departmental and plant seniority. Respondent fur-ther argues that in October 1975, prior to the time in Mayof 1976 when the Spearses succeeded in bidding back intothe Forming Department, they were offered but waived anopportunity to return to that department. This waiver ofthe chance to return to the Forming Department-which isfactually disputed by the Spearses-is, according to Re-spondent, the reason for the Spearses' loss of seniority inthe Forming Department. However, Respondent candidlyrecognized that, although a waiver of return to a depart-ment results in a loss of departmental seniority, the "con-tract is silent as to whether operator-seniority is lost whendepartment seniority is lost," since "in the Forming De-partment certain jobs are not allocated by department se-niority, but are instead allocated by operator seniority." 5Respondent's own analysis, contained in its brief, makes itclear, therefore, that the issue which the Spearses attempt-ed to have resolved is complex and of serious precedentialvalue in other similar factual situations.However, beyond Respondent's concept of the materialfacts, the General Counsel seriously disputes the assump-tion that the Spearses had directly or indirectly waivedtheir seniority. The Spearses testified that they were awarethat Forming Department employees with less senioritythan theirs were returning to that department but that theywere never offered an opportunity to return, nor did theyever waive a right to return to that department. The recordsuggests clearly that the Union failed fully to investigatethe employer's claim that the Spearses had waived theirseniority. Although the employer had taken that position,the Union took it at face value. Middleton testified that he"investigated" the waiver; yet the employer's records didnot contain signed waivers of Russell and ClarenceSpears,6and, significantly, no one from the Union everconfronted the Spearses with the employer's claim of awaiver in order to verify the matter or at least to ascertainthe Spearses' version of it. Obviously, in the absence of awaiver by the Spearses, their grievance becomes an evenmore meritorious one. It is clear, therefore, that the griev-ance presented by Russell and Clarence Spears is meritori-ous, certainly not frivolous, under either factual assump-tion and that the matter should have been processed by theUnion.The next question is whether the Union considered thegrievance and processed it in good faith or whether it pro-cessed it in a perfunctory manner. In this regard, the rec-ord shows that the Union resisted the preparation, the fil-ing, and the processing of the grievance and that5While herein several of Respondent's statements have been quoted outof context, the foregoing summary seems to be an accurate statement ofRespondent's position.The record contains a waiver form of onls Clarence Spears. This docu-ment does not contain his signature, and in view of Clarence Spears' credi-ble testimony denying the waiver, I find that the document is a self-servingstatement.Respondent not only failed to adequately advocate thegrievants' position but acted hostile to it. First, union offi-cials refused to write the grievance. After Spears had talkedto Floyd Hicks and Bill Middleton about his problem, hewent to see Virgil Fields and requested that he file thegrievance. Fields refused, stating that he did not know howto word it. Yet Fields in his entire career as steward andcommitteeman had theretofore never refused to write up agrievance. Spears was forced to write his own grievance.Second, union official Hicks refused to sign the griev-ance. Russell Spears requested steward Hicks to sign thegrievance, and he refused, claiming that he was not thesteward for Spears' shift.Third union officials refused to file the grievance. AfterSpears obtained the signature of Shift Foreman FranklinLewis, he asked Middleton to file his grievance. Middletonsimply refused. Spears went to see Rollins. Apparently in-toxicated, Rollins refused even to discuss it and, instead,proceeded to berate Spears, saying, "[A]II you guys in theForming Department ...do is whine and cry and filegrievances," and adding that there was no need for skilledlabor in the plant. Spears again went to see Middleton andrequested Middleton for the second time to file the griev-ance. And again Middleton refused. Spears was forced tofile his own grievance.Fourth, the record shows that during the meetings andgrievance sessions, which were unduly short and pro formain nature, the grievance was not presented forcefully or inthe most favorable light. For example, the discussions atthe executive board meeting in July 1976 took only 15 min-utes, after which the Union's executive board decided todrop the grievance. Neither Rollins nor Middleton, whoattended the two grievance sessions, could recall duringtheir testimony what was said on behalf of the Spearses'grievance. There were no minutes kept. Indeed, Middletoncould not even recall the Union's position at the conclu-sion of the second-step meeting. And Rollins admitted thatthe Union not only acquiesced in the Company's positionbut actually agreed with it at the second-step meeting.Fifth, the record is undisputed that the Union failed togo beyond the second step of the grievance procedure,even though the issue was admittedly a complicated oneand could have serious and far-reaching consequences in-volving other employees in similar or related circumstanc-es. Certainly, to the Charging Parties the matter was impor-tant and of considerable concern, for under the Company'sinterpretation they lost 10 years' seniority and had to workas janitors at substantially lower wages, so that RussellSpears had to work at another full-time job in order tomeet his financial obligations. The only ostensible excusethe Union offered for its failure to present the issue forarbitration was its belief that the Spearses had waived theirdepartmental seniority. But, as already discussed above,even with that assumption, the grievance was a meritoriousone because of the proviso in the contract which specifical-ly recognized an operator's seniority. Because of the com-plicated interrelationship of operator seniority with plantseniority and departmental seniority, the grievance shouldhave been presented for arbitration. Moreover, the recordshows that the Union made the assumption of a waiverwithout sufficient justification. For example, the meetingBOITLE BLOWERS LOCAL NO. 106 329 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDof October 1, 1975, when the Spearses had supposedlywaived their seniority, may not have occurred as explainedby union official Furl Slade and supervisor Donald Rossduring their testimony. According to them, the Spearseswere informed at 4 o'clock on that date that they shouldreturn to the Forming Department lest they be consideredto have waived their seniority. The timecards of Slade andthe Spears brothers reveal, however, that the latter clockedin before 4:30 p.m., while the former had clocked outshortly before 4 p.m. The existence of these timecards castsconsiderable doubt on the accuracy of the testimony ofboth Slade and Ross. Furthermore, I credit the forthrightand consistent testimony of both Russell and ClarenceSpears, who emphatically denied any such waivers.Both Middleton and Rollins were certainly negligent infailing to discuss the alleged waiver with the Spearses. Hadthey taken the time to do so, they would have discoveredthis discrepancy in the respective positions. Middleton'sown investigation as to the alleged waiver must have beensuperficial at best, for the employer's files did not contain awaiver statement of Russell Spears. The waiver form ofClarence Spears is of little evidentiary persuasion, for, asalready stated, it was not signed by Clarence Spears and, inview of all the surrounding circumstances involving thisquestion, the statement is highly suspect and self-serving atbest. In any case, the Union's main culpability regardingthe waiver issue was really the failure of its officials toexplore the issue fully or even to confront the Spearses withthat claim in order to ascertain their side of the issue.The record discloses that the main reason for theUnion's prejudice in the processing of the grievance was itsleadership's deep-seated prejudice against the skilled tradesat Owens-Illinois. The Union is the bargaining agent forboth the skilled and the unskilled workers, yet there hasbeen a historic pattern of friction between the two groups.Rollins, himself an unskilled worker, has been the mostoutspoken in this regard in support of the unskilled work-ers, who comprise approximately 70 percent of the workforce at the plant. For example, the credible testimony ofHoward Marcum, a skilled worker and former union stew-ard, committeeman, vice president, and president of Local106, established that Rollins had resisted salary incrementsfor skilled workers as far back as 1968. He opposed salaryincrements for skilled trades again in 1971 at an Atlantanegotiation session. The employer conceded that the pay ofits skilled workers tended to be lower than the pay scalesfor similar jobs in the Columbus area and that the hourlyrates for its unskilled workers compared favorably to theunskilled rates in the Columbus area. Rollins also ran forunion office on an anti-skilled-trades platform in 1975."Down with all you skilled trades" was a typical statementattributed to Rollins. His prejudice is evident from thestatement he made to Russell Spears, who had sought hisassistance in the break area of the Color Department, wheninstead of assisting him, Rollins proceeded to berate him,saying "there is no sense in having skilled labor in thisplace any-how."Bill Middleton's obvious reluctance to assist the Spearsesoriginated from a different premise. It is undisputed thathe favored the imposition of plant seniority to the exclu-sion of other types of seniority. Under such a system, Mid-dleton would stand to gain 12 years of seniority. His aimwas to force the Spearses to turn to the National LaborRelations Board, because of his belief, albeit mistaken, thatthe Board's action would impose plant seniority on Owens-Illinois.It is well established that a failure of fair representationis established when discrimination is motivated by internalunion political differences. Local 485, International Unionof Electrical, Radio & Machine Workers, A Fl.-CIO (Auto-motive Plating Corp.), 170 NLRB 1234 (1968), modified 183NLRB 1286 (1970). A thorough review of the record failsto disclose that the Union's conduct in this matter wasprompted by a sincere concern for its general membershipand what effect the interpretation of the contract provi-sions would have on their seniority. Contrary to the argu-ment made by Respondent's counsel. the Union's conduct,as evidenced by the actions of its officials, notably Rollinsand Middleton, was not characterized by a well-informeddecision on how best to represent its general membership.Had the Union taken a sincere position, even one contraryto the Spearses' grievance, and had it dealt openly andfairly with them, there probably would not have been thiscontroversy. Rather, the record reveals a high-handed andarrogant attitude by the Union, which processed the griev-ance in an arbitrary and perfunctory manner. This is espe-cially unfortunate since the very existence of the Union ismeant to assist its members rather than thwart the employ-ees' efforts in improving their working conditions. I haveno difficulty in concluding that Respondent, Local 106.violated its duty of representation and thereby violatedSection 8(b)(l)(A) of the Act.2. Did Respondent cause the Employer to deny Russelland Clarence Spears their seniority?In Miranda Fuel Companv, Inc., 140 NLRB 181 (1962),the Board decided a union violates Section 8(b)(2) if itcauses or attempts to cause an employer to derogate theemployment status of an employee. The decision indicatesthat a violation is shown when the union has attempted tocause or caused the employer to act.To be sure, Art Grills testified unequivocally that it washis decision to take away the seniority from the Spearsesand that at his direction Courtright changed the dates onthe seniority list. Courtright's testimony similarly estab-lished that when first confronted with the issue he was un-sure how to handle the matter because of its complexity.Indeed, Grills was himself puzzled by this "thorny" issue.so that he conducted an investigation of the matter.At first blush it might be concluded that the employertook the action on its own without the input of the Union.Such a conclusion, however, omits consideration of thepractical realities of the bargaining process. Grills conced-ed that during his investigation of the grievance he was infrequent contact with the Union. This "behind the scenes"input by the Union was certainly of considerable influence.Moreover, management was not really faced with theissue until the grievance was filed. As already explained,the grievance was not proposed by the Union in the cus-tomary manner. It was not signed in the regular fashion bya union steward. It was not filed, as is the rule, by the BOTTLE BLOWERS LOCAL NO. 106331Union, but by the grievant himself. This in itself, like a redflag, was a sufficient signal to the employer on how tointerpret the Union's position in this matter. No more wasneeded, for that alone was the "kiss of death" to theSpearses' grievance.Finally, the perfunctory manner in which the grievancewas handled by the Union thereafter compounded Re-spondent's attempt to influence the employer's conduct.7On the basis of the Union's conduct in the entire contro-versy, I find that it attempted to cause and caused theemployer to discriminate against the Spearses in violationof Section 8(b)(2) of the Act.CONCLtSI(ONS OF 1.AwI. Respondent, Glass Bottle Blowers Association of theUnited States and Canada, AFL-CIO, Local No. 106, is alabor organization within the meaning of Section 2(5) ofthe Act.2. Owens-Illinois, Inc., is an employer engaged in com-merce within the meaning of Section 2(2). (6), and (7) ofthe Act.3. Respondent, by its failure to process the grievance ofRussell and Clarence Spears fairly, breached its duty offair representation and thereby violated Section 8(b)( )(A)of the Act.4. Respondent attempted to cause and did cause the em-ployer to discriminate against Russell and Clarence Spearsin violation of Section 8(h)(2) of the Act.5. These violations are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.TiiF Ri MF.)YHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(b)(1)(A) and (2) of theAct, I recommend that Respondent be ordered to ceaseand desist from its unlawful practices. I further recom-mend that Respondent be ordered to post an appropriatenotice and to take affirmative actions in order to effectuatethe policies of the Act.In addition, I recommend that Respondent be orderedto proceed promptly with the processing of the grievancethrough the higher steps in the grievance procedure, in-cluding arbitration. Since the Union's violation was its fail-ure and refusal to process the grievance fairly, its own posi-tion is prejudiced. Therefore, I further recommend thatRespondent be required to furnish the Spearses with rea-sonable attorney fees to permit them their own counsel torepresent them through the grievance and arbitration pro-cedure. See Local Unions Nos. 186, 381, 396, et al., affiliatesof the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, 203 NLRB 799(1973). Furthermore, the Union, for its flagrant failure ofduty in representation, must be ordered to make wholeAlthough the record contains (ourtright's remark to Spears suggestingthat his action in removing their eniorit. was "the was that the Union hadtold him t( d it," I have not relied n this estimnon) because of the Hear-say Rule. as properly pointed out h Respondent's counselRussell and Clarence Spears for any loss of earnings. Thesame reasons which prompted the Board's Order in ServiceEmployees International Union, Local No. 579, AFL-CIO(Convacare of Decatur d/hb a Beverly Manor ConvalescentC('enter, et al.), 229 NLRB 692 (1977), are applicable to theinstant situation. Therefore. the requirement to make theSpearses whole and to pay them for any loss of earningswhich they suffered as a result of their loss of seniorityshall commence May 10, 1976, until the earliest of the fol-lowing events: ( 1) Respondent secures consideration of thegrievance by the employer and thereafter pursues it ingood faith, which may be accomplished when reasonableattorney fees have ben paid to the Spearses for their owncounsel, or (2) the Spears brothers' seniority is reinstatedby the employer, or (3) the Spearses obtain other substan-tially equivalent relief. Backpay shall be computed withinterest as prescribed in F W W oolworth Compatn., 90NLRB 289 (1950). and Florida Steel Corporation, 231NLRB 651 (1977).8Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record. and pursuant to Section10(c) of the National abor Relations Act. I recommendthe issuance of the following:ORDER9Respondent, Glass Bottle Blowers Association of theUnited States and Canada, AFL CIO, Local No. 106. itsofficers. agents, and representatives, shall:i. Cease and desist from:(a) Restraining or coercing any employees in the exer-cise of their rights guaranteed by Section 7 of the Act byfailing to process a grievance fairly and by arbitrarily re-fusing to consider and process a grievance on a fair basis.(b) Restraining or coercing employees in any like or re-lated manner.(c) Causing or attempting to cause an employer to dis-criminate against anN of its employees.2. Take the following affirmative action which is neces-sary to effectuate the purposes of the Act:(a) Request Owens-Illinois, Inc., to restore Russell andClarence Spears to their seniority in the Forming Depart-ment and, if Owens-Illinois, Inc., refuses to restore the se-niorit) to Russell and Clarence Spears. promptly pursuethe remaining stages of the grievance procedure, includingarbitration, in good faith and with due diligence.(b) Permit Clarence and Russell Spears to have theirown counsel at the remaining stages of the grievance pro-cedure and at the arbitration proceeding and pay the rea-sonable legal fees of such counsel.(c) Make Russell and Clarence Spears whole for anyloss of earnings which they, may have suffered as a result oftheir loss of seniority as specified in the portion of thisDecision under the heading "The Remedy."See. generally. Isis Plunmbing Heating (Co. 138 NRB 716 (1962)In the event no exceptions are filed as prosided bh Sec 10246 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations. be adopted hb the Board and becomeits findings, conclusions, and Order, and ll objections thereto shall bedeemed waied Ifor all purposes.BOTrLE BLOWERS LOCAL NO. 106 331 332DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Post at its business offices and meeting halls, and atall places where notices to its members and other employ-ees in the bargaining unit are customarily posted, copies ofthe attached notice marked "Appendix." 0 Copies of saidnotice, on forms provided by the Regional Director for Re-'1 In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."gion 9, after being duly signed by an official of the Respon-dent, shall be posted by it immediately upon receiptthereof and be maintained for 60 consecutive days thereaf-ter. Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material. The Respondent shall also sign cop-ies of the notice which the Regional Director shall makeavailable for posting by Owens-Illinois, Inc., if it is willing.(e) Notify the said Regional Director, in writing, within20 days from the date of this Order, what steps have beentaken to comply herewith.